DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 19-36 are pending.  
Election/Restrictions
Applicant's election with traverse of Group I, and the following species, claims 19-29, 31-32 in the reply filed on 01/25/22 is acknowledged.  

    PNG
    media_image1.png
    78
    407
    media_image1.png
    Greyscale

The traversal is on the ground(s) that the inventive groups have unity of invention and the benefit of the doubt should be given to applicant.  However, the restriction was not based on a lack of unity of invention (i.e., no shared feature amongst the inventions) but instead was based on the shared feature amongst the inventions not being a special technical feature that makes a contribution over the prior art.  Therefore, there is no “doubt” that the shared feature described in the rejection fails to make a contribution over the prior art (thus the restriction is proper even giving Applicant the benefit of the doubt).  It is maintained that the expansion property is inherent based on the similarity of the ingredients/amounts in the hard coat layer of the reference cited in the restriction and the present application and in light of Applicant failing to provide any 
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 30 and 33-36 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/25/22.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 19-29, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (KR 20160063073 with translation, provided in IDS of 07/14/2020) in view of Kuwana et al. (WO 2015/087686, see U.S. 2016/0297933) in view of Furuya et al. (JP 59-76969, see machine translation) in view of Takashi et al. (JP 2013-011774 with translation, provided in IDS of 12/20/19) in view of Web Tension 101 NPL document (provided in IDS of 07/14/2020, see the more legible version provided by Examiner).
It is noted that “curable compound having a curing expansion property” is defined in the present specification ([0059] of the present PGPub).
Regarding claims 19-29 and 31-32, Ahn teaches a hard coating formed on a substrate from a curable composition comprising a polysilsesquioxane resin formed from epoxycyclohexylethyltrimethoxysilane (as in Applicant’s elected species and claim 27), and also having a MW and polydispersity overlapping the ranges of claims 25 and 26, and also including photocationic initiators as in Applicant’s elected species and claims 28-29, and wherein the hard coat layer and substrate have thicknesses overlapping claims 31-32  ([0053], see summary, [0103]-[0106]).
Ahn does not disclose the claimed protective film or that the polysilsesquioxane has the structure as in the present application (in terms of residual hydrolyzable groups).  However, Kuwana is also directed to hard coating layers formed from epoxy functional polysilsesquioxane 
Thus, it would have been obvious to have: (1) used the epoxy repeating unit amount and amount of hydrolyzable groups from Kuwana in the polysilsesquioxane of Ahn in order to improve hardness and adhesion, (2) used the above phenyl repeating units from Kuwana in the polysilsesquioxane of Ahn in order to improve barrier properties, (3) used the additional epoxy compound from Kuwana in the hard coating layer composition of Ahn to improve scratch resistance and curability, and (4) used the protective film and adhesive from Kuwana on the hard coat layer of Ahn to provide protection during processing.
The above polysilsesquioxane in the hard coating composition of modified Ahn has the curing expansion property as claimed because Ahn discloses that curing the hard coating layer causes reverse curl proportional to the amount of the epoxy polysilsesquioxane ([0062], also see 
Ahn teaches reducing this reverse curl effect via the methacrylate based compound however the reverse curl effect is not completely eliminated (indeed various examples in Ahn still have a positive/normal curl and negative/reverse curl).  Modified Ahn does not disclose using the protective film to offset the reverse curl via internal stress/compression as claimed.
However, Furuya is also directed to curling films (which may include a hard coating, [0040]) that have unwanted curl properties and teaches that the protective film applied to such curling films may be applied using rollers having a different speed so that the protective film is stressed and has the opposite type of curl as the underlying film in order to cancel out the curl in the underlying film ([0005], [0023], [0028], [0036], [0032]).  Thus, it would have been obvious to have imparted a stress into the protective film of modified Ahn to cancel out the curl of the underlying hard coat film as taught by Furuya.  This stress imparted to the protective film is an “internal residual stress that is compressible with respect to the hard coat layer” as in the present application (the present application also imparts stress via roller speeds, see [0253] of the present PGPub).  
The stress imparted in Furuya via controlling roller speeds implicitly corresponds to the “tension” discussed in the present application, however, the use of tension to control curl is also 


Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787